Citation Nr: 0418233	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Regional 
Office (RO) that assigned a 50 percent evaluation for the 
veteran's service-connected psychiatric disability.  The 
veteran continued to disagree with the assigned rating.  This 
case was previously before the Board in June 2003, at which 
time it was remanded for due process.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The veteran's anxiety disorder is manifested by a blunted 
affect, with no suicidal ideation or panic attacks.


CONCLUSION OF LAW

A rating in excess of 50 percent for anxiety disorder is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to an increased 
rating for anxiety disorder, the Board notes that a VA letter 
issued in March 2003 apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased rating 
was filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA treatment records and reports of psychiatric 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for an increased rating 
for anxiety disorder.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The veteran submitted a claim for an increased rating for his 
service-connected psychiatric disability in December 1998.

VA outpatient treatment records dated from 1996 to 1999 have 
been associated with the claims folder.  It was noted in 
February 1998 that the veteran complained of nightmares 
concerning his service.  He described having recollections of 
the war that bothered him.  His main complaint concerned his 
failing memory. He denied all symptoms of depression, except 
for a lack of desire to do anything.  He said this feeling 
was not that of being tired but that he did not have the 
desire to get up.  When asked about symptoms of mania, the 
veteran endorsed irritability, taking on more than he could 
handle and occasionally having racing thoughts.  He denied 
having symptoms of mania, except for paranoia.  The examiner 
noted that a search of progress notes reflected references to 
the veteran's complaint of hearing voices, but not recently.  
The veteran denied any psychiatric treatment except for 
medication.  On mental status evaluation, the veteran's 
affect was neutral until he was engaged, and then he was 
affable.  His mood appeared upbeat.  His thoughts were 
logical and goal-oriented, although his admitted memory 
deficiencies affected both process and content.  The 
veteran's score on a mini-mental examination was 24.5/30.  
The Axis I diagnoses were psychosis, not otherwise specified 
and dementia.  The Global Assessment of Functioning score was 
65.  The veteran was seen for medication follow-up and an 
annual review in March 1999.  It was noted that he was doing 
well on Thorazine.  He reported that his energy was low.  He 
stated that his wife was his only friend. 

The veteran was afforded a psychiatric examination by the VA 
in March 1999.  The examiner stated that the veteran's 
medical records were reviewed.  It was noted that the veteran 
had taken Thorazine for many years, but that it was always 
brought up in the context of facilitating sleep, not managing 
psychosis.  The veteran reported that his memory was bad and 
getting worse.  When asked whether he had auditory 
hallucinations, the veteran responded "not too much."  He 
stated that he slept well, but had bad dreams.  He related 
that he relied on his wife a great deal for her decisions and 
judgments.  He complained of very low energy and that he felt 
tired all the time.  On mental status evaluation, the veteran 
made very little eye contact.  He was very pleasant with an 
appropriate range of affect.  He did not know the date, but 
did know the month and year.  He appeared to make no effort 
to remember three items he had been asked to remember.  There 
was no indication of hallucinations, delusions or a thinking 
disorder.  The Axis I diagnoses were generalized anxiety 
disorder and cognitive disorder, not otherwise specified.  
The Global Assessment of Functioning score for the 
generalized anxiety disorder alone was 55, and the Global 
Assessment of Functioning score for the generalized anxiety 
disorder and cognitive disorder was 45.  

The examiner compared the veteran's performance on the 
examination with that of the September 1991 VA examination 
that he had also conducted.  He stated that the veteran 
appeared to have significant problems with memory recall and 
that this was very suggestive of organic brain disease, but 
could be related to low average intelligence and, because of 
illiteracy and perhaps passivity, increasing reliance on his 
spouse and others to remember and make decisions and 
judgments for him.  The examiner indicated that he found no 
objective evidence for a diagnosis of psychosis, and 
questioned the presence of auditory hallucinations.  He felt 
that schizophrenia was not a proper diagnosis.  He commented 
that whatever the cause of the dementia, there appeared to be 
no objective evidence for any relationship with the veteran's 
long-standing generalized anxiety disorder.  He added that 
the Global Assessment of Functioning score of 55 for the 
generalized anxiety disorder represented moderate symptoms 
and moderate difficulty in social and occupational 
functioning, and that the Global Assessment of Functioning 
score of 45 for the combination of the generalized anxiety 
disorder and the cognitive disorder represented serious 
symptoms and serious impairment in social and occupational 
functioning.

Additional VA outpatient treatment records dated from 2000 to 
2002 have been associated with the claims folder.  The 
veteran reported in January 2000 that he was increasingly 
forgetful.  His wife said he was very impatient and sometimes 
a bit paranoid.  The examiner noted that he explained that 
when someone has hypertension over a long period of time, he 
might have microscopic strokes that affect memory and can 
make that person more irritable.  The veteran's wife then 
related that the veteran had recently had a stroke.  In June 
2000, the veteran indicated that he was doing fine from a 
psychiatric perspective.  He was also noted to be doing well 
psychiatrically in August 2001.  The examiner noted that he 
had been concerned when the veteran's wife had died that the 
veteran would become depressed, but his sister-in-law and 
niece had move in with him and they took him on outings.  The 
veteran denied any depression.  The veteran had no psychotic 
symptoms in February 2002.  He was doing well and had no 
problems in May 2002.  He was nicely groomed.  

The veteran was afforded a VA psychiatric examination in July 
2002.  The examiner stated that the veteran's medical records 
were reviewed.  It was noted that the veteran might not be 
fully reliable in his report of history since he had 
significant memory problems and admitted to not understanding 
things at times.  It was stated that the veteran had been 
reported to have symptoms that posed somewhat of a diagnostic 
dilemma as he had noted to have organic difficulties, 
anxiety, depression and psychotic symptoms.  The veteran 
denied any significant problems with depression or mania.  He 
added that his sleep, appetite, energy, concentration and 
general mood were okay.  He admitted to some difficulty with 
understanding and difficulty with memory and decreased 
ability to get around secondary to physical problems.  He 
related that he did not feel especially anxious.  At times, 
he felt suspicious of others who might take advantage of him.  
The veteran denied any overt psychotic symptoms, including 
auditory or visual hallucinations, paranoia or special 
powers.  He denied any active suicidal or homicidal ideation, 
plans or history of attempts.  The veteran described a very 
limited and marginal circumscribed daily functioning.  

On mental status evaluation, the veteran appeared to be fit.  
His mood was generally pleasant, but at times he appeared to 
have a slightly blunted affect.  He appeared puzzled at 
various times.  The veteran's speech was articulate.  Thought 
process was generally logical, but the veteran appeared to 
have some difficulty at times remembering and understanding 
things.  He was estimated to have borderline intellectual 
functioning or perhaps less with regard to memory and his 
reliability as a historian was questionable due to the 
cognitive deficits.  On mini-mental status evaluation, the 
veteran showed slowed thinking.  It was estimated that the 
veteran scored less than 20/30 on the mini mental status 
evaluation.  The Axis I diagnoses were dementia and history 
of anxiety and depression, now seeming to be in full 
remission. 

The Axis I diagnoses were dementia and history of anxiety and 
depression, now seeming to be in almost full remission.  The 
Global Assessment of Functioning score associated with the 
Axis I diagnoses was 45.  The examiner commented that the 
veteran had a long-standing history of mental health 
problems.  At various times, it was thought that he had 
problems with organicity, anxiety, psychosis and depression.  
It was noted that the veteran had been treated for many years 
with medication that had helped him with anxiety.  The 
veteran denied any significant current symptoms related to 
mood problems, anxiety problems or psychotic symptoms.  He 
denied any active suicidal or homicidal ideation or plans.  
There was no indication of any overt psychotic symptoms.  The 
veteran reported difficulty with his memory and 
understanding, and stated that he felt that these symptoms 
had become worse recently.  

Additional VA outpatient treatment records dated in 2002 and 
2003 have been associated with the claims folder.  The 
veteran reported that he continued to do well in December 
2002.  It was noted that he had just returned from visiting 
friends who lived out of town.  He was seen for medication 
follow-up in December 2003 and stated that he was doing well.  
He indicated that he was very forgetful. 



Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9400.  

The veteran asserts that a higher rating should be assigned 
for his service-connected psychiatric disability.  It is 
significant to point out that when he was examined by the VA 
in March 1999, the veteran had memory problems, but the 
examiner specifically concluded that these were attributable 
to organic brain disease.  He assigned a Global Assessment of 
Functioning score of 55 to the anxiety disorder.  With 
consideration of the veteran's cognitive disorder, the Global 
Assessment of Functioning score was 45.  It must be 
emphasized that the examiner opined that there was no 
clinical relationship between the veteran's generalized 
anxiety disorder and his cognitive disorder.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 
indicates, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.  

The Board also notes that the more recent VA psychiatric 
examination, conducted in July 2002, found that the veteran 
exhibited a blunted affect and slowed thinking.  However, 
there was no indication of near continuous panic attacks, 
spatial disorientation, impaired impulse control or other 
findings required to support a higher rating.  The Board 
acknowledges that the examiner assigned a Global Assessment 
of Functioning score of 45.  He did not indicate whether this 
was solely due to the service-connected psychiatric 
disability or was related to the nonservice-connected 
cognitive disorder.  The Board observes that the examiner 
specifically noted that the veteran had denied any 
significant symptoms relating to mood or anxiety problems.  
Moreover, he added that the veteran's anxiety and depression 
were in full remission.  Clearly, the symptoms of the 
veteran's generalized anxiety disorder do not show that an 
increased rating is warranted.  

The evidence supporting the veteran's claim for a higher 
rating consists of his statements regarding the severity of 
his psychiatric disability.  In contrast, the medical 
findings on examination are of greater probative value and do 
not provide a basis for an increased rating.  The Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating for anxiety disorder.  




ORDER

An increased rating for generalized anxiety disorder is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



